NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0491-19T1

KING WIRELESS, LLC,

          Plaintiff-Appellant,

v.

MIDVALE INDEMNITY
COMPANY,1

          Defendant-Respondent.


                   Submitted October 7, 2020 – Decided October 27, 2020

                   Before Judges Fuentes and Rose.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Docket No. L-7800-17.

                   Michael I. Lubin, attorney for appellant.

                   Burke & Potenza, P.A., attorneys for respondent (Joel
                   R. Bellush, on the brief).

PER CURIAM




1
     Improperly pled as GEICO Insurance Company.
      In this insurance coverage dispute, plaintiff King Wireless, LLC, appeals

from a March 15, 2019 Law Division order granting summary judgment to

defendant Midvale Indemnity Company.           The motion judge determined

defendant had properly cancelled a commercial insurance policy for non-

payment of premiums and, as a result, he dismissed the complaint in its entirety.

Because defendant complied with the notice provisions set forth in N.J.A.C.

11:1-20.2(e), we affirm.

      As required by Rule 4:46-2(c), we view the facts in the light most

favorable to plaintiff. See also Brill v. Guardian Life Ins. Co. of Am., 142 N.J.

520, 523 (1995). Those facts are summarized as follows.

      Plaintiff, a limited liability company, operated an electronics store on

Ferry Street in Newark. Defendant issued a commercial insurance policy to

plaintiff for the period from June 14, 2016 to June 14, 2017. The policy was

procured during a telephone conversation between plaintiff's sole owner, Nader

Moussa, and Kimberly Crawley, a representative of GEICO Commercial Lines

Program.2 During the call, Moussa selected $160,000 in coverage and paid the

initial deposit on the $2576.99 premium by credit card.


2
  Defendant was the underwriter for GEICO Commercial Lines Program on the
policy.


                                                                         A-0491-19T1
                                       2
      The parties dispute the method of payment for the remaining premium

installments: Moussa claims he told Crawley to charge the same credit card;

defendant 3 asserts Moussa declined the automatic payment method, choosing

instead "to receive documents by physical mail." Moussa acknowledged he

thereafter received a copy of the policy, which was sent to plaintiff's address o n

Ferry Street.

      On June 24, 2016, defendant issued a billing statement listing the

remaining monthly payment schedule. The billing statement also contained an

"Important Note," advising plaintiff it could "pay by phone with [its] credit card

or an electronic check[,]" or "via automated recurring deductions from [its]

checking account or credit card." In plaintiff's responses to defendant's material

statement of facts in support of its summary judgment motion, plaintiff neither




3
   To support its summary judgment motion, defendant filed the affidavit of
Nathan Miller, a commercial product manager of Homesite Insurance Company.
According to Miller's affidavit, Homesite and defendant "are affiliates of
American Family Mutual Insurance Company." Miller conducted a review of
the record entries of the telephone call between Moussa and Crawley, who did
not file an affidavit. Miller summarized defendant's procedure for issuing
insurance during such calls generally and the substance of the parties' call here.


                                                                           A-0491-19T1
                                        3
admitted nor denied that defendant "mailed" the billing statement; plaintiff did

not, however, deny receiving the billing statement. 4

      It is undisputed that plaintiff did not remit payment for the second

installment, which was due on July 14, 2016. Moussa claimed he assumed

installment payments would be charged to plaintiff's credit card, which he

furnished to Crawley during their call.

      Thereafter, defendant issued a cancellation notice to plaintiff. The notice,

dated July 25, 2016, stated coverage would terminate on August 14, 2016 at

12:01 a.m., unless a minimum payment of $214.75 was made by that date.

Defendant issued a reminder notice, dated August 7, 2016, reflecting the same

minimum payment due to avoid the cancellation deadline on August 14, 2016.

      When deposed, Moussa denied receiving the cancellation and reminder

notices. He testified another electronics store was located in plaintiff's building

and shared the same street address. Moussa claimed mail often was delivered




4
  See R. 4:46-2(b) (requiring a party opposing a summary judgment motion to
"either admit[] or disput[e] each of the facts in the movant's statement [of
material facts]" and deeming admitted the movant's statements "unless
specifically disputed by citation . . . demonstrating the existence of a genuine
issue as to the fact"). Plaintiff provided no citation to the record in any of its
responses or counterstatement of facts.
                                                                           A-0491-19T1
                                          4
to the wrong store and, due to his poor relationship with the owner of that store,

Moussa would not receive misdelivered mail.

      In his affidavit, Miller asserted the notice of cancellation

            was mailed from the offices of a print and mail vendor
            used by [defendant] in Omaha, Nebraska.              In
            accordance with New Jersey statute and regulation,
            [defendant] retained a proof of mailing of various
            cancellation notices mailed on July 26, 2016, including
            that which was sent to King Wireless LLC at [XXX]
            Ferry Street in Newark. A copy of that proof of
            mailing, bearing the July 26, 2016 stamp of the Omaha,
            Nebraska office of the United States Postal Service is
            attached as Exhibit D.

      According to plaintiff's answers to interrogatories, on September 2, 2016,

after a neighboring store was burglarized, Moussa called defendant to ensure

plaintiff's policy "was in full force and effect." Moussa claimed defendant

verified coverage during that call, but he did "not know the name of the person

he spoke with." 5 Two months later, a fire caused damage to plaintiff's place of

business. Defendant denied the claim because the policy had been cancelled for

nonpayment of premium.       In November 2017, plaintiff filed its complaint

against defendant, seeking to recover damages sustained as a result of the fire.




5
  Plaintiff provided its telephone records in discovery. The telephone records
provided on appeal do not contain any September 2016 calls.
                                                                          A-0491-19T1
                                        5
      Defendant moved for summary judgment at the end of the discovery

period.   The motion judge heard argument from counsel and immediately

thereafter issued a brief oral decision in defendant's favor. In essence, the judge

determined "defendant cancelled the policy pursuant to the administrative code,

and [as such] . . . the notice [wa]s presumed to be received" provided defendant

followed the mandates of N.J.A.C. 11:1-20.2. This appeal followed.

      On appeal, plaintiff reprises its argument that a genuine issue of fact

regarding its method of payment precludes summary judgment. In doing so,

plaintiff emphasizes the "key factual issue" is "not whether the policy was

cancelled for nonpayment of premiums, but whether it [wa]s properly

cancelled."   Toward that end, plaintiff maintains:      "The question was not

whether defendant followed the New Jersey Administrative Code regarding

cancellation of an insurance policy, whether it actually sent a notice of

cancellation or whether plaintiff received the notice of cancellation."

      We review the trial court's grant of summary judgment de novo. Templo

Fuente De Vida Corp. v. Nat'l Union Fire Ins. Co. of Pittsburgh, 224 N.J. 189,

199 (2016). Employing the same standard the trial court uses, we review the

record to determine whether there are material factual disputes and, if not,

whether the undisputed facts viewed in the light most favorable to plaintiff


                                                                           A-0491-19T1
                                        6
nonetheless entitle defendant to judgment as a matter of law. Ibid.; Brill, 142

N.J. at 540; see also R. 4:46-2(c). We owe no deference to the trial court's legal

analysis or interpretation of a statute. Palisades at Fort Lee Condo. Ass'n v. 100

Old Palisade, LLC, 230 N.J. 427, 442 (2017) (citation omitted).

        The governing principles are well-established. The Commissioner of

Banking and Insurance is authorized to promulgate rules and regulations

regarding insurance non-renewal and cancellation notices. N.J.S.A. 17:29C-1;

Piermount Iron Works, Inc. v. Evanston Ins. Co., 197 N.J. 432, 439-40 (2009).

Pursuant to that authority, the Commissioner has adopted, among other

provisions, N.J.A.C. 11:1-20.1. Pursuant to subsection (e) of this regulation:

              A policy shall not be cancelled for nonpayment of
              premium unless the insurer, at least 10 days prior to the
              effective cancellation date, has mailed or delivered to
              the insured notice as required in this subchapter of the
              amount of premium due and the due date. The notice
              shall clearly state the effect of nonpayment by the due
              date.

        Further, a notice of cancellation or non-renewal is not valid unless it is

sent:

              1. By certified mail; or

              2. By first class mail, if at the time of mailing the
              insurer has obtained from the Post Office Department a
              date stamped proof of mailing showing the name and


                                                                          A-0491-19T1
                                         7
            address of the insured, and the insurer has retained a
            duplicate copy of the mailed notice.

            [N.J.A.C. 11:1-20.2(i).]

      We have held, albeit in the context of automobile insurance coverage, that

to be effective, notices of cancellation must be sent in strict compliance with

applicable statutory and regulatory provisions. See, e.g., Lopez v. N.J. Auto.

Full Ins. Underwriting Ass'n, 239 N.J. Super. 13, 20 (App. Div. 1990). We have

also recognized, however, that "[a]n insured need not actually receive a

cancellation notice in order for it to be effective, provided that the statutory

proof of mailing has been satisfied." Hodges v. Pa. Nat. Ins. Co. on Behalf of

NJAFIUA, 260 N.J. Super. 217, 222-23 (App. Div. 1992) (citation omitted).

Thus, the determinative factor is the mailing of the notice, not its receipt. See

Needham v. N.J. Ins. Underwriting Ass'n, 230 N.J. Super. 358, 369 (App. Div.

1989).

      Here, however, plaintiff does not challenge whether defendant complied

with N.J.A.C. 11:1-20.2. An issue not briefed is deemed waived. See Gormley

v. Wood-El, 218 N.J. 72, 95 n.8 (2014). Nonetheless, we note the exhibits

offered in support of defendant's motion for summary judgment include a proo f

of mailing from the Omaha, Nebraska branch of the United States Postal Service,

which is date-stamped July 26, 2016 and accurately reflects plaintiff's complete

                                                                         A-0491-19T1
                                       8
business name and address, and a copy of the mailed notice of cancellation as

required by subsection (i) of N.J.A.C. 11:1-20.2. Accordingly, we conclude

defendant's cancellation of the insurance policy was made in accordance with

the governing regulation. We therefore discern no basis to disturb the motion

judge's decision.

      To the extent not addressed, plaintiff's remaining arguments lack

sufficient merit to warrant discussion in this written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                           A-0491-19T1
                                        9